         Case 1:19-cv-06257-JPO Document 50 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SARAH GOOLDEN,
                                                          19 CV 6257 (JPO)
                Plaintiff
                   v.
HAMED WARDAK,
                Defendant.

HAMED WARDAK,                                             NOTICE OF MOTION TO BE
                                                          RELIEVED AS COUNSEL
                Counterclaim-Plaintiff
                   v.
SARAH GOOLDEN,
                Counterclaim-Defendant.

HAMED WARDAK,
                Third-Party Plaintiff
                    v.
WALKER HARMAN JR., and BRIAN
CAVANAUGH,

                Third-Party Defendants.

       PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Michael Paul

Bowen, Esq., dated November 18, 2020, and upon all papers and proceedings herein, Kasowitz

Benson Torres LLP, Paul M. O’Connor III, Michael Paul Bowen and Michelle G. Bernstein,

hereby move this Court, before the Honorable J. Paul Oetken, District Judge at the United States

Courthouse for the Southern District of New York, 40 Foley Square, Courtroom 706, New York,

New York 10007, for an order, pursuant to Local Civil Rule 1.4, relieving Kasowitz Benson

Torres LLP, Paul M. O’Connor III, Michael Paul Bowen and Michelle G. Bernstein as counsel

for Defendant/Counterclaim-Plaintiff Hamed Wardak, for a stay of this proceeding to permit Mr.
                 Case 1:19-cv-06257-JPO Document 50 Filed 11/23/20 Page 2 of 2




        Wardak to obtain new counsel, and for such other and further relief as the Court may deem just

        and proper. The motion shall be heard on a date and at a time directed by the Court.



        Dated: New York, New York
               November 18, 2020
  (1) Kasowitz Benson Torres LLP, Paul M. O'Connor III,       KASOWITZ BENSON TORRES LLP
Michael Paul Bowen, and Michelle G. Bernstein are hereby
relieved as counsel for Defendant Hamed Wardak.               By: /s/ Michael Paul Bowen
  (2) This action is hereby stayed until January 8, 2021 to         Paul M. O’Connor III
permit Defendant to obtain new counsel.
                                                                    (NY Bar No. 2188977)
  (3) Defendant Hamed Wardak shall have new counsel enter
                                                                    (poconnor@kasowitz.com)
an appearance on the docket by January 8, 2021, or shall
indicate by that date that he wishes to represent himself. If
                                                                    Michael Paul Bowen
he wishes to appear pro se, he is directed to consult this          (NY Bar No. 2534576)
Court's website as to how to proceed.                               (mbowen@kasowitz.com)
  (4) Withdrawing counsel shall provide Defendant Wardak            Michelle G. Bernstein
with a copy of this order within 4 business days.                   (NY Bar No. 4905147
  (5) The Clerk is directed to close Dkt. No. 48.                   (mgenet@kasowitz.com)
   So ordered.
   Nov. 23, 2020                                              1633 Broadway
                                                           New York, New York 10019
                                                           (212) 506-1961

                                                           Outgoing Attorneys for
                                                           Defendant/Counterclaim-Plaintiff
                                                           Hamed Wardak




                                                       2
